DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the teachings of Cerio cannot be relied upon for the limitation of a rapid alternating process. The Examiner respectfully disagrees.
Specifically, the Applicant argues that Cerio doesn’t expressly teach a rapid alternating process that includes deposition and etching in a rapid alternating way and that this phrase of “rapid alternating process” is defined by having alternating deposition and etching processes. This is not considered persuasive because the limitations of a rapid alternating process is a functional/intention limitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Furthermore, it is noted that even though Cerio teaches dry filling, it is still a semiconductor wafer processing apparatus [0002, 0003-0006], it is noted that Parkhe teaches a semiconductor processing apparatus [0003-0007], as does Sawachi [0041-0044] and in the combined teachings of Cerio in view of Parkhe and Sawachi- such that 
Furthermore, the Examiner notes that Cerio actually does teach the rapid alternating processes can be deposition or etching processes. Specifically, in Fig. 4, Cerio teaches a first dry filling/ionized physical vapor deposition [0019-0022], and in step 455 in Fig. 4 an additional process, which can be an etching process [0140-0142]. This repeats throughout the methodology process as shown in Fig. 4 and expressly in [0141], emphasis added by the examiner:
[0141] Alternatively, the additional process can comprise an LND process, an NND process, an annealing process, a conventional deposition process, an etching process, a deposition/etch process, a cleaning process, a measurement process, a storing process, an electroplating process, or a combination thereof. The additional processes can be performed in the same processing chamber or other processing chambers. For example, one or more processing chambers can be coupled to each other by a transfer system.

Thus, the combined steps of 425-445 in alternating form with 450 forms the Rapid Alternating Process as cited by the Applicant. Furthermore, the Specification appears to suggest that an additional process (including 430, for instance, can be an etching processes, as the LND and  NND processes are also dry filling processes).
As for Claim 16, the Examiner notes that the Applicant appears to be relying upon the concept that Cerio does not expressly teach the ability to deposit and etch. The Examiner notes, as per the response above, that Cerio is capable of performing these functions and that Cerio expressly teaches that the steps are in the second ranges [0099, 0118].

Thus the rejection is made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
A first heating element and a second heating element in claim 1, interpreted as the temperature control elements 112 can be a single resistive coil or equivalents thereof [0057].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0224793 to Cerio, Jr. (hereinafter referred to as Cerio) in view of United States Patent Application No. 2016/0276196 to Parkhe and United States Patent Application No. 2016/0372348 to Sawachi et al.
In regards to Claim 1, Cerio teaches a substrate processing system Fig. 2A, 3A including a substrate processing chamber 220 configured to implement a rapid alternating process (first dry-filling process, second dry-filling process, with 0 seconds for a first shutdown period [0099], Fig. 4, the description of separate processes formed within a short period time being implicitly a rapid alternating process, [0140-142] teaching the alternating deposition and etching), the substrate processing system comprising: a substrate support 270 including a baseplate (body of 277, 257), a heating plate 276 arranged on the baseplate, wherein the heating plate comprises a first zone (area on 276 for 311) and a heating element in the first zone configured to adjust a first temperature of the first zone of the heating plate [0077-0078, 311 being a heating element] to perform the rapid alternating process (implicit with the temperature changes for each process), and a second zone (321, 322, 323, 324) and a heating element (element shown in Fig. 3A for 321)  in the second zone configured to adjust a second temperature of the second zone of the heating plate to perform the rapid alternating process (as per Fig. 4), and wherein the rapid alternating process includes a plurality of alternating deposition steps; andApplication No. 15/867,106Page 3 of 16DocuSlgn Envelope ID: EFD6D1 CF-C3BA-4CCA-96E2-87A80B3F2058 a controller 290, 300 [0053-0077] configured to control the substrate processing chamber to implement the plurality of alternating deposition steps of the rapid alternating process, wherein the controller is further configured to control the heating element in the first zone and the heating element in the second zone to perform the rapid alternating process (as shown in Fig. 4, 
Cerio teaches that there are different layers in the substrate support (electrostatic chuck 285, cooling assembly, heating plate) but does not expressly teach and a first thermally conductive bond layer arranged between the heating plate and the baseplate, wherein the first thermally conductive bond layer is configured to transfer heat from the heating plate to the baseplate during the rapid alternating processing.
Parkhe teaches a substrate processing system substrate support 126 Fig. 1, 2 for a substrate processing chamber 102 configured to implement a process (substrate processing [0004, 0005]), the substrate support comprising: a baseplate 130; a heating plate 188 arranged on the baseplate, wherein the heating plate comprises a first zone including a first heating element configured to adjust a first temperature of the first zone of the heating plate [first concentric resistive heater for a first zone that is laterally separated, 0024], and a second zone including a second heating element configured to adjust a second temperature of the second zone of the heating plate [second concentric resistive heater for a second zone that is laterally separated, 0024], and a first thermally conductive bond layer 210 arranged between the heating plate and the baseplate (with a thermal conductivity of 0.1 W/mK and about 1 W/mK, such as about 0.17 W/mK such that it is implicitly thermally conductive, and has a thickness of less than 1 mm such as 0.127 mm [0027, 0038, 0017-0055]).
Parkhe teaches the first thermally conductive bond layer 210 arranged between the heating plate and the baseplate (with a thermal conductivity of 0.1 W/mK and about 1 W/mK, such as about 0.17 W/mK such that it is implicitly thermally conductive, and 
Parkhe teaches the heating plate 188 corresponds to a ceramic plate 175 of the substrate support (made out of ceramic of [0023]), wherein the ceramic plate is configured to support a substrate arranged on the substrate support (as shown in Fig. 1) during the rapid alternating process.
Parkhe teaches a chucking electrode 186 and a ceramic plate (top portion of 175 for 186) arranged on the heating plate (part of 175 for 188), wherein the ceramic plate is configured to support a substrate 124 arranged on the substrate support during the rapid alternating process (as per the teachings of Claim 1 above); but does not expressly teach a second thermally conductive bond layer arranged between the ceramic plate and the heating plate.  
Parkhe in view of Park teach a thickness of the first thermally conductive bond layer is greater than a thickness of the second thermally conductive bond layer (as taught by Park where 157 is 100 μm and 130 is 1100 μm).  
Parkhe teaches a thermal conductivity of the first thermally conductive bond layer is that of silicone or fluorocompounds [0037] which is less than a thermal conductivity of the second thermally conductive bond layer as taught by Park being made out of metals such as Tungsten and Molybdenum [Park 0110].  
Parkhe teaches a thermal conductivity of the first thermally conductive bond layer is that of silicone or fluorocompounds [0037] which is less than a thermal conductivity of 
Parkhe teaches the first thermally conductive bond layer 210 arranged between the heating plate and the baseplate (with a thermal conductivity of 0.1 W/mK and about 1 W/mK, such as about 0.17 W/mK such that it is implicitly thermally conductive, and has a thickness of less than 1 mm such as 0.127 mm [0027, 0038]), such that it has a ranges that teach that the first thermally conductive bond layer has a thickness between 50 and 100 μm (at < 1 mm) and a thermal conductivity between 0.5 and 1.0 W/mK (of 0.1 W/mk-1 W/mK). 
Parkhe teaches the second thermally conductive bond layer has a thickness of 100 μm, a range that falls within a thickness between 50 and 100 um and a thermal conductivity of more than 10 W/mK [0110].
Parkhe further teaches the bonding layer and heater structure minimizes the need for downtime to repair the substrate support assembly due to damage due to heat induced stress [0045].
As it is known to provide a bonding layer in a substrate support between the heating plate and a baseplate, as taught by Parkhe, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Cerio as taught by Parkhe to include a bonding layer between the heater and the base plate. One would be motivated to do so in order to allow for thermal transfer and minimal downtime for repairing the substrate support due to heat induced stress. See MPEP 2143, Exemplary Rationales A-G.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Cerio with the teachings of Parkhe and substitute the generic baseplate and heating plate with the baseplate and heating plate with bonding layers, with heating elements being resistive heaters as an analogous mechanism for forming the substrate support structure, as Cerio is silent to how the plates are combined together. See MPEP 2143, Motivations A-E. 
Cerio in view of Parkhe do not expressly teach that the alternating steps include etching steps.
Sawachi teaches a substrate processing system Fig. 14 including a substrate processing chamber 12 configured to implement a rapid alternating process (see Fig. 12, [0119-0124]), the substrate processing system comprising: a substrate support PD including a baseplate 18A, a heating plate 18B arranged on the baseplate [0153], and wherein the rapid alternating process includes a plurality of alternating deposition steps and etching steps (as shown in Fig. 12, including step S22 to add cycles); andApplication No. 15/867,106Page 2 of 14DocuSign Envelope ID: AC1 BD3C9-BB2D-4EOA-9182-5CD08E55FB8A a controller CNT configured to control the substrate processing chamber to implement the plurality of alternating deposition steps and etching steps of the rapid alternating process (Fig. 12, [0119-0170 which expressly teaches that the processing for steps ST1-ST7 are conducted as the individual components of the apparatus by the controller, [0039-0175]).  

It is noted that the limitation of having the substrate processing system configured to implement a rapid alternating process is considered a functional limitation, as it is a function of the system but also in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The (preamble/limitation) “to implement a rapid alternating process” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. 
However, for the purposes of examining based on the merits, the teaching of Sawachi are added to this rejection to support that a controller can be configured to control a plurality of etching and deposition alternating steps, such that it is obvious to have modified the apparatus of Cerio in view of Parkhe with the teachings of Sawachi to modify the controller and intended use of the apparatus by alternating etching and deposition steps. One would be motivated to do so to improve throughput of the processing. See MPEP 2143, Motivations A-E. 

In regards to Claim 3, Cerio in view of Parkhe and Sawachi teaches the first thermally conductive bond layer 210 arranged between the heating plate and the baseplate (with a thermal conductivity of 0.1 W/mK and about 1 W/mK, such as about 0.17 W/mK such that it is implicitly thermally conductive, and has a thickness of less than 1 mm such as 0.127 mm [0027, 0038]), such that it has a ranges that teach that the first thermally conductive bond layer has a thickness between 50 and 100 μm (at < 1 mm) and a thermal conductivity between 0.5 and 1.0 W/mK (of 0.1 W/mk-1 W/mK), as per the teachings of Parkhe above (as per the rejection of Claim 1 above, as the heating plate of Parkhe would be applied to that of Cerio).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Cerio in view of Parkhe and Sawachi teaches overlapping ranges for the first thermally conductive layer thickness and thermal conductivity, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the thicknesses and thermal conductivity of 210 in Cerio in view of Parkhe and Sawachi to a more narrow range such that it would 
In regards to Claim 16, Cerio teaches the timing of the steps are in the ranges of seconds [0099, 0119], but Cerio in view of Parkhe and Sawachi does not expressly teach a duration of each of the plurality of alternating deposition steps and etching steps is less than or equal to one second, however, these are considered processing limitations. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Cerio in view of Parkhe and Sawachi is substantially the same as the claimed apparatus, with a controller that effects the timing and performs alternating etching and deposition steps, and the apparatus of Cerio in view of Parkhe and Sawachi would be capable of fulfilling the limitations of the claim and thus be able to perform rapid alternating process or that the rapid alternating process includes a plurality of alternating deposition steps and etching steps wherein a duration of each of the plurality of alternating deposition steps and etching steps is less than or equal to one second, there being no structural difference between the apparatus of Cerio in view of Parkhe and Sawachi and that of the claim. In other words, because the timing of the steps is based on the function or programming of the steps into the .

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0224793 to Cerio, Jr. (hereinafter referred to as Cerio) in view of United States Patent Application No. 2016/0276196 to Parkhe and United States Patent Application No. 2016/0372348 to Sawachi et al, as applied to Claim 1, and in further view of United States Patent Application No. 2016/0035610 to Park.
The teachings of Cerio in view of Parkhe and Sawachi are relied upon as set forth in the above 103 rejection.
In regards to Claim 4, Cerio in view of Parkhe and Sawachi in the teachings of Parkhe teaches a chucking electrode 186 and a ceramic plate (top portion of 175 for 186) arranged on the heating plate (part of 175 for 188), wherein the ceramic plate is configured to support a substrate 124 arranged on the substrate support during the rapid alternating process (as per the teachings of Claim 1 above); but does not expressly teach a second thermally conductive bond layer arranged between the ceramic plate and the heating plate, as per the rejection of Claim 1 above.
Park teaches a substrate support 1 Fig. 1 with a heating plate 140, 145, a baseplate 110, and an electrostatic chuck 150, 155 that is separated from the heating plate 140, 145 with a second thermally conductive bonding layer 157 [0082] and a first thermally conductive bonding layer 130 between the heating plate and the base plate 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Cerio in view of Parkhe and Sawachi by adding the second thermally conductive bonding layer as per the teachings of Park and the sizes and thermal conductivities therein. One would be motivated to do so for the purposes of improving process uniformity and the temperature distribution of the wafer may be improved.
In regards to Claim 5, Cerio in view of Parkhe and Sawachi and in further view of Park teach a thickness of the first thermally conductive bond layer is greater than a thickness of the second thermally conductive bond layer (as taught by Park where 157 is 100 μm and 130 is 1100 μm).  
In regards to Claim 6, Cerio in view of Parkhe and Sawachi teaches a thermal conductivity of the first thermally conductive bond layer is that of silicone or fluorocompounds [0037] which is less than a thermal conductivity of the second thermally conductive bond layer as taught by Park being made out of metals such as Tungsten and Molybdenum [Park 0110].  
In regards to Claim 7, Cerio in view of Parkhe and Sawachi teaches the first thermally conductive bond layer 210 arranged between the heating plate and the baseplate (with a thermal conductivity of 0.1 W/mK and about 1 W/mk, such as about 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Parkhe teaches overlapping ranges for the first thermally conductive layer thickness and thermal conductivity, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the thicknesses and thermal conductivity of 210 in Parkhe to a more narrow range such that it would results in the claimed range such that the first thermally conductive bond layer has a thickness between 200 and 300 pm and a thermal conductivity between 0.1 and 0.6 W/mK.  See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 8, Cerio in view of Parkhe and Sawachi teaches the second thermally conductive bond layer has a thickness of 100 μm, a range that falls within a thickness between 50 and 100 um and a thermal conductivity of more than 10 W/mK [0110], as per the rejection of Claim 1 above.
Parkhe does not expressly teach the thermally conductivity is between 0.5 and 1.0 W/mK.  

It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a second thermally conductive bonding layer analogous to that of Parkhe out of the same material of the thermally conductive bonding layer, as taught by Parke, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 8.
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0224793 to Cerio, Jr. (hereinafter referred to as Cerio) in view of United States Patent Application No. 2016/0276196 to Parkhe and United States Patent Application No. 2016/0372348 to Sawachi et al, and in further view of United States Patent Application No. 2016/0370788 to Bailey.
The teachings of Cerio in view of Parkhe and Sawachi are relied upon as set forth in the above 103 rejection.
In regards to Claim 9, Parkhe teaches that there is a substrate processing system 100 Fig. 1 including a rapid alternating process substrate processing chamber 102 and further comprising: the substrate support of claim 1; and Parkhe does not 
Bailey teaches substrate support 106 Fig. 1 (Fig. 2A, 3B for specific embodiments) for a substrate processing chamber 100 configured to implement a process (substrate processing [0004, 0005]), the substrate support comprising: a baseplate 110; a heating plate 112 arranged on the baseplate, wherein the heating plate comprises a first zone 224-4 including a first heating element 212-4 configured to adjust a first temperature of the first zone of the heating plate [0032-0035], and a second zone 224-1 including a second heating element 212-1 configured to adjust a second temperature of the second zone of the heating plate [0032-0035]; and a first layer 236 arranged between the heating plate and the baseplate [0018-0048].
Bailey expressly teaches a temperature controller 204 configured to control the first heating element and the second heating element to selectively adjust the first temperature and the second temperature respectively to setpoint temperatures for each of the zones that can vary across processes and different steps [0033-0039], the temperature controller implementing temperature non-uniformities and other system variations for desired processing [0039-0048].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Cerio in view of Parkhe and Sawachi with the temperature controller and temperature zones of Bailey. One would be motivated to do so to create temperature non-uniformities for desired processing. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
.  

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0224793 to Cerio, Jr. (hereinafter referred to as Cerio) in view of United States Patent Application No. 2016/0276196 to Parkhe and United States Patent Application No. 2016/0372348 to Sawachi et al, and in further view of United States Patent Application No. 2016/0293382 to Sato et al.
The teachings of Cerio in view of Parkhe and Sawachi are relied upon as set forth in the above 103 rejection.
In regards to Claim 11, Cerio in view of Parkhe and Sawachi teaches that the substrate processing system has plasma reactor coils 116 and the rapid alternating process as a functional limitation as per the rejection of Claim 1 above, but does not expressly teach a transformer coupled capacitive tuning (TCCT) match network configured to drive transformer coupled plasma reactor coils to generate plasma within the substrate processing chamber during the rapid alternating process, 
Claim 12: further comprising a matching circuit configured to bias the substrate support during the rapid alternating process;
Claim 13: wherein the matching circuit includes at least one of (i) first and second variable capacitors and (ii) first and second switched capacitors; 

Claim 15: to adjust the capacitance values, the controller is configured to switch to a first set of capacitance values during a first portion of a cycle of the rapid alternating process and to a second set of capacitance values during a second portion of the same cycle of the rapid alternating process.  
Sato teaches a substrate processing system Fig. 1-8B, wherein the substrate processing system 10 has plasma reactor coils 16 with a transformer coupled capacitive tuning match network TCCT 11 [0028] configured to drive transformer coupled plasma reactor coils 16 to generate plasma within the substrate processing chamber during processing via the coil driving circuit 12, 13 [0023-0024] within the substrate processing chamber during the rapid alternating process, wherein there is matching circuit 52, 110 configured to bias the substrate support during the rapid alternating process [0024], wherein the matching circuit has first and second variable capacitors (see bridge circuit 110 Fig. 8B, 8D) and first and second switched capacitors (see bridge circuit 110 Fig. 6B), and a controller 54/140/150 configured to adjust capacitance values of the at least one of the (i) first and second variable capacitors and (ii) first and second switched capacitors [0036-0045], the controller configured to switch to a first set of capacitance values during a first portion of a cycle of the rapid alternating process and to a second set of capacitance values during a second portion of the same cycle of the rapid alternating process [0031-0046]. Sato teaches the H-bridge circuits allows for improved etch rate uniformity.

The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0048082 to Abatchev, United States Patent Application No. 2013/0244440 to McChesney, United States Patent Application No. 2013/0203259 to Winniczek- which all expressly teaches rapid alternating processes in the less than 1 second cycle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716     

/KARLA A MOORE/Primary Examiner, Art Unit 1716